DETAILED ACTION
In a communication received on 5 July 2022, applicants amended claims 1, 5-9, 13-17, and 21-24.
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 13-17, and 21-24. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1).

With respect to claim 1, Piekarski discloses: a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor cause acts comprising:
providing, by a tenant or by a third party on behalf of the tenant, a tenant virtualization system deployed on a bare metal infrastructure (i.e., administrator via management server configures operation of virtualization proxy controller, the virtualization is provisioned to physical network/storage devices in Piekarski, ¶0047, ¶0052);
accessing, at the tenant virtualization system, a MAC translation table having cloud provider MAC addresses received from the cloud provider and tenant virtualization system MAC addresses generated by the tenant virtualization system (i.e., virtualization proxy controller uses Mac address physical-virtual mapping to translate addresses of packets, physical addresses corresponding to physical I/O device and virtual addresses corresponding to logical servers in Piekarski, ¶0074-0075, ¶0084-0085, Table 1), and
the MAC addresses corresponding to respective virtual machines provided by the tenant on respective ones of the bare metal computing nodes (i.e., administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses in Piekarski, ¶0074-0075, ¶0085, Table 1);
modifying, at the tenant virtualization system, a packet incoming to a virtual machine of the tenant virtualization system by changing a first MAC address from a first cloud provider mac address to a first tenant virtualization system MAC address based on contents of the MAC translation table (i.e., replace physical MAC address with virtual MAC address of incoming data packet based on mapping table in Piekarski, ¶0085); and
modifying, at the tenant virtualization system, a packet outgoing from the virtual machine by changing a first tenant virtualization system MAC address to a second cloud provider MAC address based on contents of the MAC translation table. (i.e., replace virtual server MAC address with physical MAC address of outgoing data packet based on mapping table in Piekarski, ¶0085).
Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski do(es) not explicitly disclose the following.  Ramalingam, in order to simplify and automate deployment of software defined infrastructure upon bare-metal machine infrastructure (¶0003-0005), discloses: the bare metal infrastructure provided by a cloud provider and comprising a plurality of bare metal computing nodes interconnected over a cloud provider communications network of the cloud provider, wherein the plurality of bare metal computing nodes are addressable by respective cloud provider media access control (MAC) addresses provided by the cloud provider (i.e., reporting hardware information including MAC addresses of the bare-metal machine to a management component, the bare-metal machines are networked to be provisioned for creating cloud environments in Ramalingam, ¶0028, ¶0032-0034),
wherein the cloud provider MAC addresses respectively correspond to a network interface of a respective bare metal computing node of the plurality of bare metal computing nodes provided by the cloud provider and the tenant virtualization system MAC addresses generated by the tenant virtualization system (i.e., providing bare-metal MAC addresses to the administrator of a management component in Ramalingam, ¶0074-0075, ¶0084-0085, Table 1).
Based on Piekarski in view of Ramalingam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ramalingam to improve upon those of Piekarski in order to simplify and automate deployment of software defined infrastructure upon bare-metal machine infrastructure.

With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 1.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 1.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 1.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 1.


Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1), and further in view of Krishnamurthi et al. (US 2012/0079143 A1).

With respect to claim 2, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski and Ramalingam do(es) not explicitly disclose the following.  Krishnamurthy, in order to virtualizing of network hardware to reduce complexity and cabling (¶0004), discloses: the non-transitory computer readable medium of claim 1, wherein the acts further comprise creating a vNIC at a target node and assigning a cloud provider media access control address to the vNIC (i.e., virtualizing or adding a VM to a server also creates a vNIC with an assigned MAC address in Krishnamurthi, ¶0034).
Based on Piekarski in view of Ramalingam, and further in view of Krishnamurthy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnamurthy to improve upon those of Piekarski in order to virtualizing of network hardware to reduce complexity and cabling.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 2.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 2.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 2.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 2.


Claims 3, 4, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1), Krishnamurthi et al. (US 2012/0079143 A1), and further in view of Zuo (US 2018/0309718 A1).

With respect to claim 3, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski, Ramalingam, and Krishnamurthi do(es) not explicitly disclose the following.  Zuo, in order to improve forwarding performance and reducing bandwidth consumption within data centers (¶0006), discloses: the non-transitory computer readable medium of claim 2, wherein the acts further comprise updating the MAC translation table to associate an IP address of a virtual machine to be migrated with a MAC address of the vNIC (i.e., flow table includes mapping table and NAT table with associated mac and IP addresses corresponding to endpoints in Zuo, ¶0015).
  Based on Piekarski in view of Ramalingam and Krishnamurthi, and further in view of Zuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zuo to improve upon those of Piekarski in order to improve forwarding performance and reducing bandwidth consumption within data centers.

With respect to claim 4, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski, Ramalingam, and Krishnamurthi do(es) not explicitly disclose the following.  Zuo, in order to improve forwarding performance and reducing bandwidth consumption within data centers (¶0006), discloses: the non-transitory computer readable medium of claim 2, wherein the acts further comprise updating a routing table of the cloud provider to associate a to-be-migrated VM with the vNIC of the target node (i.e., allocating a network element identifier to the virtual machine if the VM is migrated and establish mapping and deliver a table corresponding to the mapping to each virtual switch in Zuo, ¶0063).
Based on Piekarski in view of Ramalingam and Krishnamurthi, and further in view of Zuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zuo to improve upon those of Piekarski in order to improve forwarding performance and reducing bandwidth consumption within data centers.

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 3.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 3.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 4.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 4.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 3.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 3.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 4.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 4.


Claims 5, 7, 13, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1), and further in view of Zuo (US 2018/0309718 A1).

With respect to claim 5, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski and Ramalingam do(es) not explicitly disclose the following.  Zuo, in order to improve forwarding performance and reducing bandwidth consumption within data centers (¶0006), discloses: the non-transitory computer readable medium of claim 1, wherein the acts further comprise updating a routing table of the cloud provider to disassociate an IP address of a to-be-migrated VM with the network interface of the respective bare metal computing node (i.e., VM is removed or destructed from a server, the network element is unassociated in Zuo, ¶0063 and ¶0070).
Based on Piekarski in view of Ramalingam, and further in view of Zuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zuo to improve upon those of Piekarski in order to improve forwarding performance and reducing bandwidth consumption within data centers.

With respect to claim 7, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski and Ramalingam do(es) not explicitly disclose the following.  Zuo, in order to improve forwarding performance and reducing bandwidth consumption within data centers (¶0006), discloses: the non-transitory computer readable medium of claim 1, wherein the acts further comprise configuring an encapsulation tunnel between the computing node and a second computing node (i.e., establishing an IP tunnel between two virtual switches, delivering flow tables to configure packet parsing and modification functions on the IP tunnel end points in Zuo, ¶0014 and ¶0047).
Based on Piekarski in view of Ramalingam, and further in view of Zuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zuo to improve upon those of Piekarski in order to improve forwarding performance and reducing bandwidth consumption within data centers.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 5.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 5.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 7.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 7.

With respect to claim 21, the limitation(s) of claim 21 are similar to those of claim(s) 5.  Therefore, claim 21 is rejected with the same reasoning as claim(s) 5.

With respect to claim 23, the limitation(s) of claim 23 are similar to those of claim(s) 7.  Therefore, claim 23 is rejected with the same reasoning as claim(s) 7.


Claims 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1), and further in view of Dow et al. (US 2014/0157269 A1).

With respect to claim 6, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski and Ramalingam do(es) not explicitly disclose the following.  Dow, in order to dynamic allocation of virtual machine resources and meet design goals of a cloud computing system (¶0003), discloses: the non-transitory computer readable medium of claim 1, wherein the acts further comprise determining if a to-be-migrated VM is still operational at the respective bare metal computing node to receive an incoming packet (i.e., determining an activity level of a VM which may be used to support communications in Dow, ¶0090).
Based on Piekarski in view of Ramalingam, and further in view of Dow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dow to improve upon those of Piekarski in order to dynamic allocation of virtual machine resources and meet design goals of a cloud computing system.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 6.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 6.
With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 6.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 6.


Claims 8, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piekarski (US 2010/0146160 A1) in view of Ramalingam et al. (US 2018/0060051 A1) and Zuo (US 2018/0309718 A1), and further in view of Sabaa et al. (US 2015/0117256 A1).

With respect to claim 8, Piekarski discloses administrator defined virtual MAC addresses corresponding to logical servers in a mapping table to physical MAC addresses (¶0074-0075, ¶0085, Table 1).  Piekarski, Ramalingam, and Zuo do(es) not explicitly disclose the following.  Sabaa, in order to improve performance and limit overhead of ARP requests by limiting ARP requests between neighbors (¶0066), discloses: the non-transitory computer readable medium of claim 7, wherein the acts further comprise sending an address resolution protocol (ARP) request to the second computing node over the encapsulation tunnel (i.e., encapsulate an ARP request over the tunnel in Sabaa, ¶0113).
Based on Piekarski in view of Ramalingam and Zuo, and further in view of Sabaa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sabaa to improve upon those of Zuo in order to improve performance and limit overhead of ARP requests by limiting ARP requests between neighbors.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 8.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 8.
With respect to claim 24, the limitation(s) of claim 24 are similar to those of claim(s) 8.  Therefore, claim 24 is rejected with the same reasoning as claim(s) 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
09/24/2022

/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447